Title: From Benjamin Franklin to Delleville, 15 April 1780
From: Franklin, Benjamin
To: Delleville, Philippe de


sir
Passy, April 15. 1778, i.e., 1780
I received the Letter you did me the honour of writing to me the 10th. Instant, relating to the seven Americans who had Escaped in a boat from England, and arriv’d on your Coast. I beg you to accept my thankful Acknowledgements for the hospitality you have shown them—. I hope they will be allow’d to sell the Boat to furnish themselves with necessaries. Monseigneur l’amiral has always been so good as to permit such application of the property. If more should be wanting to enable them to travel to Brest, in order to obtain a Passage thence to America. I beg you would furnish them therewith, and I will immediately reimburse you by paying your Draft upon sight. With great Respect I have the honour to be sir
Mr. Philippe De Delleville Lieut General de l’Amirauté a Bayeux.